               Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 1 of 9

   Karma M. Giulianelli (SBN 184175)                             Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                             paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                              FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                                  LLP
 3 Denver, Colorado 80202                                        Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                     San Francisco, CA 94111
 4                                                               Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                            Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                   cvarney@cravath.com
 6 850 Third Avenue                                              CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                            825 Eighth Avenue
 7 Tel.: (212) 687-1980                                          New York, New York 10019
                                                                 Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                     Counsel for Plaintiff Epic Games, Inc. in Epic
                                                                 Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                             David N. Sonnenreich (pro hac vice)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                               dsonnenreich@agutah.gov
   1301 Second Ave., Suite 2000                                  OFFICE OF THE UTAH ATTORNEY
12 Seattle, WA 98101                                             GENERAL
   Telephone: (206) 623-7292                                     160 E 300 S, 5th Floor
13                                                               PO Box 140872
   Eamon P. Kelly (pro hac vice)                                 Salt Lake City, UT 84114-0872
14 ekelly@sperling-law.com                                       Telephone: 801-366-0260
15 SPERLING & SLATER P.C.
   55 W. Monroe, Suite 3200                                      Counsel for Utah
16 Chicago, IL 60603
   Telephone: 312-641-3200                                       Brian C. Rocca (SBN 221576)
17                                                               brian.rocca@morganlewis.com
   Co-Lead Counsel for the Proposed Class in In re               MORGAN, LEWIS & BOCKIUS LLP
18 Google Play Developer Antitrust Litigation and                One Market, Spear Street Tower
   Attorneys for Pure Sweat Basketball, Inc.                     San Francisco, CA 94105-1596
19                                                               Telephone: (415) 442-1000
   Bonny E. Sweeney (SBN 176174)
20 bsweeney@hausfeld.com                                         Daniel M. Petrocelli, Bar No. 97802
   HAUSFELD LLP                                                  dpetrocelli@omm.com
21                                                               O’MELVENY & MYERS LLP
   600 Montgomery Street, Suite 3200
22 San Francisco, CA 94104                                       1999 Avenue of the Stars, 7th Fl.
   Telephone: (415) 633-1908                                     Los Angeles, CA 90067-6035
23                                                               Telephone: (310) 553-6700
   Co-Lead Counsel for the Proposed Class in In re
24 Google Play Developer Antitrust Litigation and                Counsel for Defendants Google LLC et al.
   Attorneys for Peekya App Services, Inc.
25

26 [Additional counsel appear on signature page]

27

28



              JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
              Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 2 of 9


 1                                 UNITED STATES DISTRICT COURT

 2                             NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                     Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                                JOINT STATEMENT RE: CASE
 8                                                            SCHEDULE AND JOINT REQUEST
     Epic Games Inc. v. Google LLC et al., Case               FOR EXTENSION OF TIME
 9   No. 3:20-cv-05671-JD
                                                              Judge: Hon. James Donato
10   In re Google Play Consumer Antitrust
     Litigation, Case No. 3:20-cv-05761-JD
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13
     State of Utah et al. v. Google LLC et al., Case
14   No. 3:21-cv-05227-JD
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          1
            JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
                  Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 3 of 9




 1          Pursuant to this Court’s Order dated July 22, 2021 (In re Google Play Store Antitrust

 2   Litigation, No. 3:21-md-02981-JD (N.D. Cal. 2021) (“MDL”) ECF No. 67), the parties in the

 3   above-captioned MDL action (“the Parties”), by and through their undersigned counsel, submit

 4   this Joint Statement in order to update the Court on their ongoing discussions regarding the

 5   Parties’ proposed case schedule, and respectfully to seek a 14-day extension of time to complete

 6   those discussions and to submit a further Joint Statement on scheduling issues. A Proposed

 7   Order Granting Extension of Time is included with this submission. The Parties also address

 8   below the timing of Google’s forthcoming coordinated motions to dismiss, and also a regular
 9   monthly status conference in these cases, as the Court requested.

10           I.     JOINT STATEMENT ON PROPOSED SCHEDULE

11          The Parties have exchanged proposals and met and conferred regarding a revised

12   proposed schedule for these cases, but have so far been unable to reach agreement regarding a

13   pre-trial schedule and proposed trial plan. While the Parties are currently not far apart on the

14   proposed date for a trial, there are differences between the interim dates proposed by each side,

15   which the Parties would like additional time to discuss further. In addition, the State of Utah and

16   its co-plaintiff States, Commonwealths, and Districts (collectively the “States”) have had only

17   limited opportunities to discuss the issues in the case with the other Parties, in part because

18   modifications to the existing Protective Order to address state law issues (e.g., freedom of

19   information laws) need to be negotiated by the Parties and approved by the Court before

20   confidential documents can be produced to the States. The States believe that an extension of

21   time for the Parties’ submission of scheduling proposal(s) will allow them sufficient time to

22   submit a proposed modification to the Protective Order to the Court and better evaluate the

23   States’ ability to meet the scheduling deadlines the Parties ultimately propose. For these reasons,

24   the Parties respectfully request a two-week extension, to August 27, 2021, to submit a Joint

25   Statement with a complete proposed revised schedule. The Parties understand that the Court

26   intends to have a firm case schedule in place by September 2021, and are working diligently to

27   submit a proposal that will be acceptable to the Court.

28
                                                            2
              JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
                 Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 4 of 9




 1            The Parties have reached agreement, however, with respect to a schedule for coordinated

 2   briefing on Google’s motions to dismiss all actions in the MDL. The States have advised Google

 3   that they intend to amend their complaint.1 Thus, the Parties propose the following briefing

 4   schedule:

 5
                                        Proposed Motion to Dismiss Schedule
 6
              Event                                           Date
 7
              Motion to Dismiss                               September 8, 2021
 8
              Opposition                                      October 15, 2021
 9
              Reply                                           November 2, 2021
10

11            Hearing                                         As soon as possible after November 5, 2021

12            In advance of the submission of any briefing, the Parties will submit a proposal relating

13   to page limits.

14             II.    JOINT STATEMENT ON CASE MANAGEMENT CONFERENCES

15            At the Status Conference held on July 23, 2021, the Court asked the Parties to designate a

16   regular Thursday for monthly status conferences. The Parties are available for a standing status

17   conference on the third Thursday of each month, starting in October. The Parties request that the

18   next status conference be scheduled on the fourth Thursday (September 23, 2021), in order to

19   accommodate the Jewish holiday on September 16, 2021.

20

21

22

23

24

25

26

27
     1
         The States have agreed to share with Google a copy of the proposed amendment by August 27.
28
                                                               3
                 JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
               Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
              Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 5 of 9




 1   Respectfully submitted,

 2    Dated: August 13, 2021                            CRAVATH, SWAINE & MOORE LLP
 3                                                        Christine Varney (pro hac vice)
                                                          Katherine B. Forrest (pro hac vice)
 4                                                        Darin P. McAtee (pro hac vice)
                                                          Gary A. Bornstein (pro hac vice)
 5                                                        Timothy G. Cameron (pro hac vice)
                                                          Yonatan Even (pro hac vice)
 6
                                                          Lauren A. Moskowitz (pro hac vice)
 7                                                        Omid H. Nasab (pro hac vice)
                                                          Justin C. Clarke (pro hac vice)
 8                                                        M. Brent Byars (pro hac vice)

 9                                                      FAEGRE DRINKER BIDDLE & REATH LLP
                                                          Paul J. Riehle (SBN 115199)
10

11                                                      Respectfully submitted,

12                                                      By:       /s/ Lauren A. Moskowitz
                                                                  Lauren A. Moskowitz
13
                                                                  Counsel for Plaintiff Epic Games, Inc.
14

15

16    Dated: August 13, 2021                            BARTLIT BECK LLP
                                                          Karma M. Giulianelli
17
                                                        KAPLAN FOX & KILSHEIMER LLP
18
                                                          Hae Sung Nam
19

20                                                                Respectfully submitted,
21                                                      By:       /s/ Karma M. Giulianelli
22                                                                Karma M. Giulianelli

23                                                                Co-Lead Counsel for the Proposed Class in
                                                                  In re Google Play Consumer Antitrust
24                                                                Litigation
25

26

27

28
                                                              4
              JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 6 of 9




     Dated: August 13, 2021                           PRITZKER LEVINE LLP
 1                                                      Elizabeth C. Pritzker
 2
                                                      Respectfully submitted,
 3
                                                      By:       /s/ Elizabeth C. Pritzker
 4                                                              Elizabeth C. Pritzker
 5
                                                                Liaison Counsel for the Proposed Class in
 6                                                              In re Google Play Consumer Antitrust
                                                                Litigation
 7
     Dated: August 13, 2021                           HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                                      Steve W. Berman
                                                        Robert F. Lopez
 9
                                                        Benjamin J. Siegel
10
                                                      SPERLING & SLATER PC
11                                                      Joseph M. Vanek
                                                        Eamon P. Kelly
12                                                      Alberto Rodriguez
13

14                                                    Respectfully submitted,

15                                                    By:       /s/ Steve W. Berman
                                                                Steve W. Berman
16

17                                                              Co-Lead Interim Class Counsel for the
                                                                Developer Class and Attorneys for Plaintiff
18                                                              Pure Sweat Basketball

19

20

21

22

23

24

25

26

27

28
                                                            5
            JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 7 of 9




     Dated: August 13, 2021                           HAUSFELD LLP
 1                                                      Bonny E. Sweeney
 2                                                      Melinda R. Coolidge
                                                        Katie R. Beran
 3                                                      Scott A. Martin
                                                        Irving Scher
 4

 5
                                                      Respectfully submitted,
 6
                                                      By:       /s/ Bonny E. Sweeney
 7                                                              Bonny E. Sweeney
 8                                                              Co-Lead Interim Class Counsel for the
                                                                Developer Class and Attorneys for Plaintiff
 9
                                                                Peekya App Services, Inc.
10

11   Dated: August 13, 2021                           OFFICE OF THE UTAH ATTORNEY
                                                      GENERAL
12                                                      David N. Sonnenreich
13

14                                                    Respectfully submitted,

15                                                    By:       /s/ David N. Sonnenreich
                                                                David N. Sonnenreich
16

17                                                    Counsel for Utah

18
     Dated: August 13, 2021                           MORGAN, LEWIS & BOCKIUS LLP
19                                                      Brian C. Rocca
                                                        Sujal J. Shah
20
                                                        Michelle Park Chiu
21                                                      Minna L. Naranjo
                                                        Rishi P. Satia
22

23                                                    Respectfully submitted,
24
                                                      By:       /s/ Brian C. Rocca
25                                                              Brian C. Rocca

26                                                    Counsel for Defendants Google LLC et al.
27

28
                                                            6
            JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 8 of 9




     Dated: August 13, 2021                           O’MELVENY & MYERS LLP
 1                                                      Daniel M. Petrocelli
 2                                                      Ian Simmons
                                                        Benjamin G. Bradshaw
 3                                                      E. Clay Marquez
                                                        Stephen J. McIntyre
 4

 5
                                                      Respectfully submitted,
 6
                                                      By:       /s/ Daniel M. Petrocelli
 7                                                              Daniel M. Petrocelli
 8                                                    Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            7
            JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
               Case 3:20-cv-05671-JD Document 162 Filed 08/13/21 Page 9 of 9




 1                                         E-FILING ATTESTATION

 2                  I, Brian C. Rocca, am the ECF User whose ID and password are being used to file

 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

 4   signatories identified above has concurred in this filing.

 5                                                                  /s/ Brian C. Rocca
 6                                                                     Brian C. Rocca

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            8
              JOINT STATEMENT RE: CASE SCHEDULE AND JOINT REQUEST FOR EXTENSION OF TIME
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
